Citation Nr: 1728106	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  12-18 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the period prior to August 16, 2012, in excess of 20 percent from October 1, 2012, and in excess of 10 percent from September 1, 2013, for a right shoulder sprain, diagnosed as impingement syndrome.

2.  Entitlement to an initial compensable rating for the period prior to March 21, 2013, and in excess of 10 percent from that date, for a right elbow sprain.

3.  Entitlement to an initial compensable rating for residuals of a left calf strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to July 1989, from February 2003 to October 2003, and from July 2009 to July 2010.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction in this matter now resides with the RO in San Juan, Puerto Rico.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When a claimant asserts that the severity of a disability has increased since the most recent VA examination, an additional examination is appropriate.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  As outlined below, the Veteran is entitled to a new VA examination to determine the severity of his right shoulder sprain, his right elbow sprain, and his left calf strain.

The Veteran's most recent VA examinations for the claims on appeal were conducted in December 2010 (a C&P exam of the joints, including the shoulder, elbow, and ankle), and March 2011 (an ankle conditions DBQ).  Neither exam measured the Veteran's propulsion, plantar flexion, stabilization of arch, flexion of knee or toes, or calf muscles, adequately to rate the Veteran's calf disorder.  Additionally, a January 2011 medical record shows that the Veteran's plantar flexion and toe extension was normal.  In a June 2012 letter, the Veteran filed an increased rating claim, alleging that his right shoulder, right elbow, and left calf conditions had worsened beyond the levels measured in the 2010 and 2011 evaluations, and merited an increase in their current ratings.  After these three issues were perfected on appeal, the Veteran received a rating decision in November 2014 in which he received a temporary 100 percent evaluation for his right shoulder sprain effective August 16, 2012 due to an arthroscopy surgery, an evaluation of 20 percent from October 1, 2012 due to limitation of flexion to 90 degrees, and a 10 percent evaluation from September 1, 2013 due to pain on motion.  He also received an increased evaluation for his right elbow, which is now rated at 10 percent due to pain on motion, effective March 21, 2013.  In a June 2017 appellate brief filed through his representative, the Veteran still maintains that his symptoms "have worsened well beyond the current evaluations under their respective (diagnostic codes)."  As such, a remand is necessary to ensure all necessary due process is afforded to the Veteran. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records in the possession of the VA Medical Center in Winston-Salem, North Carolina and/or San Juan, Puerto Rico, since June 2017.  

If the Veteran has received additional private treatment records, he should be afforded an appropriate opportunity to submit them.

2.  Schedule the Veteran for a VA examination to determine the current severity of his right shoulder disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The full range of motion testing must be performed.  The right shoulder joint should also be tested in: active motion; passive motion; weightbearing; and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should address in detail the additional functional impairment and range of motion loss due to factors such as pain, weakened movement, excess fatigability, incoordination, and flare-ups.  The examiner must estimate any additional loss of motion to the best of his or her ability.

3.  Schedule the Veteran for a VA examination to determine the current severity of his right elbow disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The full range of motion testing must be performed.  The right elbow joint should be tested in: active motion; passive motion; weightbearing; and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should address in detail the additional functional impairment and range of motion loss due to factors such as pain, weakened movement, excess fatigability, incoordination, and flare-ups.  The examiner must estimate any additional loss of motion to the best of his or her ability.

4.  Schedule the Veteran for a VA examination to determine the current severity of his left calf disability (Group XI Function) under Diagnostic Code 5311.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

5.  After undertaking all development deemed necessary, the AOJ should review the claims file and adjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



